ICJ_153_AccessPacificOcean_BOL_CHL_2018-10-01_JUD_01_ME_03_FR.txt.                                                                                                       599




                            OPINION DISSIDENTE DE M. LE JUGE SALAM

                 [Texte original français]

                    Vote contre le dispositif de l’arrêt — Désaccord avec le raisonnement suivi par
                 la Cour pour conclure qu’aucune obligation de négocier ne peut être déduite des
                 pièces présentées par les Parties — Accord avec la conclusion selon laquelle les
                 conditions d’application des doctrines de l’estoppel, de l’acquiescement et des
                 attentes légitimes ne sont pas réunies — Existence d’une obligation de comportement
                 et non de résultat.

                    1. Je suis en désaccord avec l’arrêt de la Cour sur des aspects essentiels
                 de son analyse de plusieurs des pièces présentées par les Parties, ainsi que
                 des conclusions qu’elle en tire au sujet de l’« obligation de négocier » dont
                 la Bolivie allègue l’existence. Je me vois donc, non sans regret, de voter
                 contre le dispositif de l’arrêt ; et je joins cette opinion dissidente pour
                 expliquer ma position.
                    2. Je voudrais souligner tout d’abord que, à mon avis, l’une des princi-
                 pales caractéristiques de l’« obligation de négocier » est qu’elle est de par
                 sa nature même de portée limitée. En effet, comme l’a écrit Michel Virally,
                 « en assumant une obligation de négocier, l’Etat se réserve le droit au
                 désaccord — donc le droit d’empêcher le règlement — à la seule condition
                 de se comporter de bonne foi, ce qui peut être difficilement contrôlé » 1.
                 Bien entendu, ceci explique également le bas seuil de persuasion qui serait
                 requis, à mon avis, pour démontrer l’existence d’une intention de se lier à
                 négocier. Une telle intention peut être déduite de plusieurs indices, à
                 savoir, d’abord, le contexte et plus particulièrement l’existence d’une
                 cause qui justifie l’intention de se « lier à négocier » ; ensuite, les termes
                 mêmes des différents instruments qui reflètent cette intention ; et, enfin, la
                 pratique postérieure à ces instruments.
                    3. Comme la Cour a eu l’occasion de le rappeler à de nombreuses
                 reprises, « un accord international peut prendre des formes variées et se
                 présenter sous des dénominations diverses » (voir par exemple Délimita‑
                 tion maritime et questions territoriales entre Qatar et Bahreïn (Qatar
                 c. Bahreïn), compétence et recevabilité, arrêt, C.I.J. Recueil 1994, p. 120,
                 par. 23). La question de savoir si des Parties ont conclu un accord inter-
                 national est donc une question de fond et non de forme. La Cour a sur ce
                 point renvoyé au paragraphe 1 a) de l’article 2 de la convention de Vienne
                 sur le droit des traités du 23 mai 1969, qui dispose que, aux fins de cette
                 convention, « l’expression « traité » s’entend d’un accord international
                 conclu par écrit entre Etats et régi par le droit international, qu’il soit
                    1 M. Virally, « Panorama du droit international contemporain : cours général de droit

                 international public », Recueil des cours de l’Académie de droit international de La Haye,
                 1983, t. 183, p. 240.

                                                                                                        96




5 CIJ1150.indb 189                                                                                            22/05/19 10:55

                            obligation de négocier un accès (op. diss. salam)                600

                 consigné dans un instrument unique ou dans deux ou plusieurs instru-
                 ments connexes, et quelle que soit sa dénomination particulière ». Il est
                 établi en particulier qu’un échange de lettres peut être constitutif d’un
                 accord international créant des droits et obligations pour les parties en
                 cause (C.I.J. Recueil 1994, p. 122, par. 30).
                    4. La Bolivie a attaché une importance particulière aux notes échan-
                 gées par M. Alberto Ostria Gutierrez, ambassadeur de la Bolivie au Chili,
                 et M. Horacio Walker Larrain, ministre chilien des affaires étrangères, le
                 1er juin et le 20 juin 1950, respectivement. Je suis en désaccord avec l’ana-
                 lyse qu’en fait la Cour pour les raisons qui suivent.
                    5. Dans sa note du 1er juin 1950, l’ambassadeur bolivien, après s’être
                 référé à plusieurs déclarations d’officiels chiliens relatives à la question
                 de négociation avec la Bolivie, s’est adressé au ministre chilien en ces
                 termes :
                         « Compte tenu de ces importants précédents … qui témoignent
                     d’une orientation claire de la politique de la République du Chili,
                     j’ai l’honneur de vous proposer que les Gouvernements de la Bolivie
                     et du Chili engagent officiellement des négociations directes en vue
                     de satisfaire au besoin fondamental que représente pour la Bolivie
                     l’­obtention d’un accès souverain à l’océan Pacifique qui lui soit propre, et
                     de résoudre ainsi son problème d’enclavement en veillant à ce que les
                     deux peuples bénéficient d’avantages réciproques et à ce que leurs inté-
                     rêts véritables soient respectés. » (Arrêt, par. 51 ; les italiques sont de
                     moi.)
                   6. Dans sa réponse par une note datée du 20 juin 1950, le ministre
                 chilien des affaires étrangères accuse réception de la note bolivienne et
                 indique ce qui suit :
                        « Il ressort des citations figurant dans la note à laquelle j’ai l’hon-
                     neur de répondre que, tout en étant soucieux de préserver la situation
                     juridique créée par le traité de paix de 1904, le Gouvernement chilien
                     s’est montré disposé à examiner directement … avec la Bolivie la pos-
                     sibilité de satisfaire aux aspirations de votre gouvernement, dans le
                     respect des intérêts du Chili.
                        En cette occasion, j’ai l’honneur de vous faire connaître que mon
                     gouvernement demeurera fidèle à cette position et que, dans un esprit
                     d’amitié fraternelle envers la Bolivie, il est prêt à engager officiellement
                     des négociations directes visant à rechercher une formule … qui per‑
                     mettrait d’octroyer à la Bolivie un accès souverain à l’océan Pacifique
                     qui lui soit propre, et au Chili d’obtenir une compensation de nature
                     non territoriale tenant pleinement compte de ses intérêts. » (Ibid.,
                     par. 52 ; les italiques sont de moi.)
                    7. Ces notes ont été rédigées par des personnes devant être réputées
                 représenter leur Etat et capables de l’engager, du seul fait de l’exercice de
                 leurs fonctions. Elles ont par la suite été publiées. Il convient alors d’exa-
                 miner le sens ordinaire à attribuer à leurs termes dans leur contexte,

                                                                                               97




5 CIJ1150.indb 191                                                                                   22/05/19 10:55

                            obligation de négocier un accès (op. diss. salam)                 601

                 conformément au paragraphe 1 de l’article 31 de la convention de Vienne
                 sur le droit des traités.
                    8. Il ressort du libellé des notes échangées que les deux Etats considé-
                 raient, au moment de leur rédaction, que la négociation en vue de conclure
                 un accord conférant aux deux Parties des avantages réciproques était la
                 seule solution envisageable pour tenter de répondre aux aspirations mani-
                 festées par la Bolivie. Il ressort en outre du libellé de ces notes que celles‑ci
                 consacrent dans les mêmes termes l’essentiel de l’engagement auquel les
                 Parties ont consenti — à savoir, « engager officiellement des négociations
                 directes ». Les notes identifient l’objectif des négociations ainsi consenties :
                 accorder des « avantages réciproques » aux deux Parties. Sur ce point, il
                 était entendu que l’avantage souhaité par la Bolivie — l’obtention d’un
                 « accès souverain à l’océan Pacifique qui lui soit propre » — était identifié
                 en amont des négociations. Pour le Chili, sa contrepartie consisterait dans
                 l’obtention d’une « compensation de nature non territoriale tenant pleine-
                 ment compte de ses intérêts ». Soulignons ici que le Chili lui‑même recon-
                 naît que, en juin 1950, il avait été « attiré par la possibilité d’un accord
                 avec la Bolivie aux termes duquel cette dernière lui permettrait, en contre-
                 partie d’un accès souverain à la mer, de s’alimenter en eau dans le lac
                 Titicaca et d’autres lacs des hauts plateaux andins à des fins d’irrigation
                 et de production hydroélectrique » (duplique du Chili, par. 1.14). C’est
                 dans ce contexte et en vue de satisfaire cet objectif que le Chili a consenti
                 à se lier à négocier avec la Bolivie.
                    9. J’observe en outre que la note chilienne constituait elle‑même
                 une réponse à la note bolivienne et, dans la mesure où elle reprenait
                 l’essentiel des termes de l’engagement proposé par la Bolivie, elle ne
                 ­
                 peut s’analyser, ainsi que le prétend le Chili, comme une contre‑
                 proposition qui aurait appelé une quelconque réponse de la part de la
                 demanderesse.
                    10. Compte tenu de ce qui précède, je conclus que les passages cités des
                 notes échangées en 1950, lus selon leur sens ordinaire et dans leur contexte,
                 et compte tenu de la capacité de leurs rédacteurs à engager l’Etat, auraient
                 dû être interprétés par la Cour comme établissant un accord entre les
                 Parties sur la nécessité de négocier au sujet de la question de l’octroi à la
                 Bolivie d’un accès souverain à l’océan Pacifique.

                    11. En fait, dans le contexte des nombreux échanges sur la question de
                 l’enclavement de la Bolivie entre cette dernière et le Chili depuis le traité
                 de 1904, c’est avec ces notes de 1950 que se cristallise, à mon avis, une
                 « obligation de négocier » entre les Parties.

                    12. Cette interprétation est confirmée par la pratique ultérieure des Par-
                 ties, et en particulier par la référence qui a été faite à la note du 20 juin 1950
                 par l’ambassadeur du Chili à La Paz, M. Manuel Trucco, dans un mémo-
                 randum en date du 10 juillet 1961 adressé au ministre bolivien des affaires
                 étrangères (contre-­mémoire du Chili, vol. 3, annexe 158). Dans ce mémo-
                 randum, l’ambassadeur chilien indique que « [l]e Chili a toujours été prêt

                                                                                                98




5 CIJ1150.indb 193                                                                                    22/05/19 10:55

                            obligation de négocier un accès (op. diss. salam)                602

                 (« disposé », selon la traduction anglaise produite par la Bolivie) à étudier,
                 dans le cadre de pourparlers directs avec la Bolivie, la possibilité de satis-
                 faire aux aspirations de ­celle-ci tout en préservant ses propres intérêts ». Il
                 ajoute que
                      « [l]a note no 9 datée à Santiago du 20 juin 1950 et émanant [du] minis-
                      tère des affaires étrangères [chilien] traduit (« démontre », selon la tra-
                      duction anglaise produite par la Bolivie) clairement ces intentions »
                 et poursuit dans ces termes :
                         « Dans ce document, le Chili affirme qu’il est « disposé à engager
                      officiellement des négociations directes visant à rechercher une for-
                      mule qui permettrait d’octroyer à la Bolivie un accès souverain à
                      l’océan Pacifique qui lui soit propre (« exprime son consentement
                      plein et entier à entamer dès que possible des négociations directes en
                      vue de satisfaire au besoin national fondamental que constitue pour
                      [elle] un accès souverain à l’océan Pacifique qui lui soit propre »,
                      selon la traduction anglaise produite par la Bolivie), et au Chili d’ob-
                      tenir une compensation de nature non territoriale tenant pleinement
                      compte de ses intérêts ». » (Arrêt, par. 55.)
                   13. Le ministre bolivien des affaires étrangères a répondu à ce mémo-
                 randum le 9 février 1962 (mémoire de la Bolivie, vol. II, annexe 25). La
                 réponse du ministre indique que, pour la Bolivie, le mémorandum Trucco
                 confirmait que la disposition du Chili à négocier avec la Bolivie résultait
                 de la « note no 9 datée à Santiago du 20 juin 1950 ». La Bolivie y précise
                 en outre que, afin de parvenir à un accord, le Gouvernement bolivien
                 exprime
                      « son consentement plein et entier à entamer dès que possible des
                      négociations directes en vue de satisfaire au besoin national fonda-
                      mental que constitue pour la Bolivie un accès souverain à l’océan
                      Pacifique qui lui soit propre, en échange de compensations qui, sans
                      être de nature territoriale, bénéficient aux deux pays et prennent en
                      compte leurs véritables intérêts » (arrêt, par. 56).
                 Les circonstances de l’espèce sont également significatives ici. Le Chili
                 avait une cause directe pour renouveler son engagement à négocier avec la
                 Bolivie : dissuader cette dernière de soulever la question de son accès souve-
                 rain au Pacifique dans le cadre de la conférence interaméricaine sur la limi-
                 tation des armements qui était prévue (contre-­mémoire du Chili, par. 6.23).
                    14. Vu les termes employés et le contexte dans lequel ces textes ont été
                 rédigés, l’échange constitué par le mémorandum Trucco et la réponse
                 apportée par la Bolivie devraient être interprétés comme renouvelant un
                 accord des Parties portant sur la négociation. J’observe à cet égard que les
                 arguments du Chili, selon lesquels le mémorandum Trucco ne constituait
                 pas une « note officielle » et n’était pas signé, ne sont pas convaincants
                 puisque ce mémorandum a été communiqué par voie officielle à la Bolivie
                 et contenait bien « l’exposé des vues qui étaient celles du Chili à l’époque »

                                                                                              99




5 CIJ1150.indb 195                                                                                  22/05/19 10:55

                            obligation de négocier un accès (op. diss. salam)               603

                 (contre-­mémoire du Chili, par. 6.25). J’ajoute que le fait que la note boli-
                 vienne réagissant à la réception du mémorandum Trucco soit intervenue
                 six mois après la réception dudit mémorandum n’est pas en tant que tel de
                 nature à faire obstacle à la rencontre des volontés entre les Parties. Je
                 considère que le mémorandum Trucco et la note bolivienne qui lui fit suite
                 constituent en tout état de cause une pratique ultérieure pertinente confir-
                 mant l’accord de négocier résultant de l’échange de notes de 1950.
                    15. Je note aussi que, le 8 février 1975, les présidents bolivien et chilien
                 se sont rencontrés et ont convenu d’une déclaration commune (dénom-
                 mée « la déclaration de Charaña »), dans laquelle il est mentionné que
                      « [l]es deux chefs d’Etat, dans un esprit constructif et de compréhen-
                      sion mutuelle, ont décidé (« ont résolu », selon la traduction anglaise
                      produite par le Chili) de poursuivre le dialogue à différents niveaux
                      afin de rechercher des mécanismes permettant de résoudre, dans le
                      respect des intérêts mutuels (« de leurs intérêts réciproques », selon la
                      traduction anglaise produite par le Chili) et des aspirations des
                      peuples bolivien et chilien, les problèmes vitaux auxquels sont
                      confrontés les deux pays, notamment l’enclavement de la Bolivie »
                      (arrêt, par. 62 ; les italiques sont de moi).
                    16. Les termes de cette déclaration indiquent que les deux Parties ne
                 considéraient pas, en 1975, que les négociations entre elles avaient été
                 menées assez loin. Ils démontrent la volonté de poursuivre ces négocia-
                 tions en vue de résoudre, notamment, le problème de « l’enclavement de
                 la Bolivie ».
                    17. Cet engagement du Chili de négocier avec la Bolivie une solution à
                 son enclavement se trouve également confirmé, à mon avis, par nombre
                 de déclarations unilatérales. Or, il est établi que les déclarations revêtant
                 la forme d’actes unilatéraux concernant des situations de droit ou de fait
                 peuvent avoir pour effet de créer des obligations juridiques (voir Essais
                 nucléaires (Australie c. France), arrêt, C.I.J. Recueil 1974, p. 267, par. 43)
                 lorsque leur auteur est une personne capable d’engager l’Etat (Activités
                 armées sur le territoire du Congo (nouvelle requête : 2002) (République
                 démocratique du Congo c. Rwanda), compétence et recevabilité, arrêt,
                 C.I.J. Recueil 2006, p. 27, par. 46).
                    18. Je me concentrerai ici sur la déclaration que j’estime être la plus
                 pertinente puisqu’elle affirme clairement — ou tout le moins confirme —
                 l’engagement du Chili de négocier avec la Bolivie. Il s’agit d’une lettre
                 envoyée par le président chilien à son homologue bolivien. Le 18 janvier
                 1978, le président du Chili, Augusto Pinochet Ugarte, a écrit à son homo-
                 logue bolivien, le président Hugo Banzer Suárez, une lettre dans laquelle
                 il s’est exprimé en des termes particulièrement forts (contre-­mémoire du
                 Chili, vol. 4, annexe 236). Cherchant à rassurer ce dernier suite aux obser-
                 vations du Pérou sur les propositions chiliennes, le président Pinochet
                 écrit à son homologue : « Je répète que mon Gouvernement entend pro-
                 mouvoir les négociations en cours visant à satisfaire à l’aspiration du pays
                 frère à obtenir un débouché souverain sur l’océan Pacifique. » Il réaffirme

                                                                                            100




5 CIJ1150.indb 197                                                                                 22/05/19 10:55

                            obligation de négocier un accès (op. diss. salam)                604

                 qu’il s’agit de « négociations que nous nous efforçons de mener à bien ».
                 Et, faisant référence à des négociations antérieures, le président indique
                 que, « lors de chacune de ces réunions, il a été convenu de poursuivre les
                 négociations ». Il souligne ensuite son « objectif de promouvoir les négo-
                 ciations visant à octroyer à la Bolivie un débouché souverain sur l’océan
                 Pacifique en désignant des représentants spéciaux ».
                    19. Ces termes traduisent clairement une intention, de la part du Chili,
                 de respecter son engagement à négocier avec la Bolivie et rendent compte
                 de la poursuite effective des négociations. J’observe d’ailleurs que le lan-
                 gage utilisé par le président chilien est à la fois plus précis et plus fort que
                 celui qu’avait employé le ministre des affaires étrangères de Norvège,
                 M. Ihlen, en l’affaire relative au Statut juridique du Groënland oriental
                 (Danemark c. Norvège). La Cour permanente de Justice internationale y
                 avait vu une « promesse … inconditionnée et définitive », ce qui l’avait
                 amenée à conclure que, « à raison de l’engagement impliqué dans la décla-
                 ration Ihlen …, la Norvège se trouv[ait] dans l’obligation de ne pas
                 contester la souveraineté danoise sur l’ensemble du Groënland et, a for‑
                 tiori, de s’abstenir d’occuper une partie du Groënland » (arrêt, 1933,
                 C.P.J.I. Série A/B no 53, p. 69‑73).
                    20. En revanche, le président chilien a été explicite sur la portée — limi-
                 tée — de cet engagement de négocier. Il indique en effet que son gouver-
                 nement « estime que les bases proposées par le Chili et acceptées d’une
                 manière générale par la Bolivie constituent le seul moyen viable et réaliste de
                 satisfaire à l’aspiration du pays frère » et ajoute qu’il « ne pourrai[t] donc
                 proposer une autre solution ». Il explique que, « [c]ependant, [il] ne doute
                 pas que, sur ces bases, il soit possible de parvenir à un accord susceptible
                 d’être accepté par le Pérou » (contre-­mémoire du Chili, vol. 4, annexe 236).
                    21. Le Chili a continué, jusqu’à une période récente, de négocier avec
                 la Bolivie pour régler le différend concernant la prétention de cette der-
                 nière à un accès souverain à l’océan Pacifique. Les échanges et négocia-
                 tions entre les deux Etats n’ont que rarement cessé complètement, y
                 compris lorsque la Bolivie a suspendu les relations diplomatiques avec le
                 Chili le 15 avril 1962, puis le 17 mars 1978.
                    22. En conclusion, je suis donc d’avis que l’échange de notes de 1950
                 représente un accord consacrant une obligation des Parties de négocier. En
                 outre, j’estime que les événements qui ont suivi, et en particulier le mémo-
                 randum Trucco, la déclaration de Charaña, la lettre adressée par le pré-
                 sident chilien au président bolivien le 18 janvier 1978, ainsi que la
                 participation du Chili à des cycles de négociation ultérieurs (notamment au
                 cours de la période dite de « la nouvelle approche », ainsi que le mécanisme
                 chiléno-­bolivien de consultation politique du début des années 1990, l’ordre
                 du jour en 13 points de juillet 2006 et l’établissement en 2011 d’une com-
                 mission binationale pour mener des négociations au niveau ministériel),
                 constituent un ensemble d’actions dont on peut raisonnablement déduire la
                 persistance d’une obligation de négocier entre le Chili et la Bolivie au sujet
                 de l’octroi à cette dernière d’un accès souverain à l’océan Pacifique.
                    23. N’ayant pas suffisamment placé les échanges de 1950 et de 1961-

                                                                                             101




5 CIJ1150.indb 199                                                                                  22/05/19 10:55

                            obligation de négocier un accès (op. diss. salam)                605

                 1962 dans leur contexte historique, et plus particulièrement n’ayant pas
                 pris suffisamment en considération l’existence d’une cause qui a conduit le
                 Chili à se lier à négocier, il est regrettable que la Cour ne soit pas parve-
                 nue à ce même résultat.
                    24. J’estime que ma conclusion sur l’existence d’une obligation de négo-
                 cier est d’autant plus raisonnable que la portée de l’engagement consenti par
                 une telle obligation est limitée ainsi que j’ai commencé par le souligner en
                 tout début de cette opinion. De plus, l’échec d’un cycle de négociations ne
                 saurait suffire en l­ui-même à déduire l’extinction de l’obligation de négocier.
                    25. J’ajoute que j’aboutis à cette conclusion sans me fonder sur les doc-
                 trines de l’estoppel, de l’acquiescement et des attentes légitimes, dont j’es-
                 time que les conditions d’application ne sont pas réunies en l’espèce et je
                 rejoins le raisonnement de la Cour en la matière.
                    26. Ayant constaté l’engagement des Parties de négocier, il faudrait
                 toujours se pencher sur la question de la nature et de la portée de l’enga-
                 gement ainsi consenti.
                    27. A cet égard, je note que la Bolivie a, tout d’abord, maintenu, dans
                 ses écritures, que le Chili était débiteur d’une obligation qui présentait
                 tous les aspects d’une obligation de résultat. C’est ce qui ressort en parti-
                 culier du mémoire, dans lequel elle a clairement indiqué que l’obligation
                 du Chili de négocier un accès souverain à la mer « est plus exigeante
                 qu’une obligation générale de négocier au regard du droit international,
                 en particulier du fait que c’est une obligation positive, celle de négocier de
                 bonne foi en vue d’atteindre un résultat donné — à savoir un accès sou-
                 verain à l’océan Pacifique pour la Bolivie » (mémoire de la Bolivie, vol. I,
                 p. 97, par. 221). Et d’ajouter plus loin qu’« [i]l s’agit en effet d’une obliga-
                 tion de droit international précise consistant à convenir d’un objectif spé-
                 cifique en vue d’aboutir à un résultat donné » (ibid., p. 98, par. 225).
                    28. La Bolivie a également maintenu que l’obligation qui incombe au
                 Chili de négocier un accès souverain à la mer pour la Bolivie « est de la
                 même nature » que l’obligation consacrée par l’article VI du traité sur la
                 non‑prolifération des armes nucléaires, citant le passage de l’avis consul-
                 tatif sur la Licéité de la menace ou de l’emploi d’armes nucléaires, dans
                 lequel la Cour a indiqué que « [l]a portée juridique de l’obligation consi-
                 dérée dépasse celle d’une simple obligation de comportement ; l’obligation
                 en cause ici est celle de parvenir à un résultat précis … par l’adoption
                 d’un comportement déterminé, à savoir la poursuite de bonne foi de négo­
                 ciations en la matière » (avis consultatif, C.I.J. Recueil 1996 (I), p. 264,
                 par. 99). La demanderesse s’est également référée au paragraphe suivant
                 du même avis, dans laquelle la Cour parle d’une « double obligation de
                 négocier et de conclure », et a maintenu que, en l’espèce, « les deux Parties
                 sont convenues de négocier un accès souverain à la mer, et l’obligation
                 qui en résulte pour elles ne prendra fin que lorsqu’un accord concréti­
                 sant cet objectif aura été conclu » (mémoire de la Bolivie, p. 119, par. 287).
                    29. La Bolivie a toutefois quelque peu fait marche arrière dans la suite
                 de la procédure, et en particulier lors des plaidoiries. Elle s’est d’abord
                 exprimée en des termes plutôt clairs lors du premier tour de plaidoiries :

                                                                                             102




5 CIJ1150.indb 201                                                                                  22/05/19 10:55

                             obligation de négocier un accès (op. diss. salam)                        606

                 « [l]e caractère modeste de la demande bolivienne est remarquable. Tout
                 ce que la Bolivie réclame, c’est que le Chili revienne à la table des négo-
                 ciations. » (Voir le CR 2018/6, p. 30, par. 30.) Elle est même allée un peu
                 plus loin dans la description du contenu de l’obligation alléguée de négo-
                 cier et a identifié une série d’« obligations particulières » que cette obliga-
                 tion impliquerait (ibid., p. 59‑60, par. 9) 2. Elle a même précisé qu’une
                 telle obligation « n’exige[rait] pas [du Chili] … qu’il parvienne à tout prix
                 à un accord avec [elle] » (ibid., p. 61, par. 14).
                    30. Faisant référence aux échanges et déclarations attestant de l’exis-
                 tence d’une obligation de négocier, la demanderesse a néanmoins soutenu
                 que « [c]haque étape [a] redonn[é] espérance à la Bolivie et lui [a] confir-
                 m[é] que la restauration de son statut d’Etat maritime [était] bien l’objet
                 d’un accord entre les deux Etats » (ibid., p. 39, par. 28 ; les italiques sont
                 de moi). Elle a également ajouté que « la distinction binaire entre simple
                 obligation de moyen ou obligation de résultat apparaît comme insuffi-
                 sante à clarifier la nature et la portée de l’obligation de négocier » (voir
                 CR 2018/10, p. 59, par. 7).
                    31. La Bolivie, si elle a atténué sa position de départ, est donc malgré
                 tout restée — volontairement ? On peut le penser — ambiguë sur la portée
                 de l’obligation qu’elle invoque.
                    32. Cela étant dit, il est incontestable que toute obligation de négocier
                 qui pourrait être reconnue à la charge du Chili ne saurait être une obliga-
                 tion de résultat. C’est d’ailleurs ce qui ressort de l’arrêt rendu par la Cour
                 sur les exceptions préliminaires, dans lequel elle a indiqué que, « [m]ême à
                 supposer, arguendo, que la Cour conclue à l’existence de pareille obliga-
                 tion [de négocier], il ne lui appartiendrait pas de prédéterminer le résultat
                 de toute négociation qui se tiendrait en conséquence de cette obligation »
                 (Obligation de négocier un accès à l’océan Pacifique (Bolivie c. Chili),
                 exception préliminaire, arrêt, C.I.J. Recueil 2015 (II), p. 605, par. 33).

                 (Signé) Nawaf Salam.




                    2 « La Bolivie considère que l’obligation de négocier en droit international emporte au

                 minimum les obligations particulières suivantes :
                 a) premièrement, celle d’accueillir les communications et les propositions qui sont faites
                     par un autre Etat aux fins de régler tout problème revêtant une grande importance pour
                     cet Etat ;
                 b) deuxièmement, celle d’examiner toute communication ou proposition qui serait ainsi
                     faite, en tenant compte des intérêts de l’autre Etat ;
                 c) troisièmement, celle de participer de manière responsable et réfléchie aux réunions
                     convoquées pour examiner ces communications ou propositions, si une demande lui est
                     faite dans ce sens ;
                 d) quatrièmement, celle de rechercher les moyens de surmonter tout obstacle empêchant
                     de régler le problème.
                   Tout cela devant être fait de bonne foi et en temps utile. »

                                                                                                      103




5 CIJ1150.indb 203                                                                                            22/05/19 10:55

